Townsend, J.,
dissenting. The special grounds of the motion for a new trial complain of the admission in evidence by the State of certain Kleenex tissues found in the defendant’s automobile. They were introduced as rebuttal evidence following a statement by the defendant that he had wiped oil from his hands on a piece of khaki rag in his automobile, and were not competent for that purpose since no oil was shown to have been on the Kleenex tissues. Their introduction in evidence was prejudicial for the reason that the pathologist at the Macon Hospital testified that the Kleenex, which was shown to have come from the defendant’s automobile was examined by him for male semen; that in order to identify this substance it was necessary to find both the head and the tail of the spermatozoa; that the material on the tissue was suggestive of semen and he did not find these, although he did find structures which appeared to be the head, he could not say what it was.
Under these circumstances the testimony failed to identify the substance on the Kleenex as being the product of male ejaculation, and allowing the tissue in evidence was most harmful as allowing the jury to believe the substance was present when the testimony as given would not authorize this conclusion.